DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 19-20 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gifford et al. (US 2019/0065677) in view of Cheng (US 2014/0136455).
Regarding claims 15 and 25-27, Gifford discloses a method for ascertaining a sequence of output signals, with a sequence of layers of a neural network, from a sequence of input signals, a measuring system, comprising: at least one processor; and at least one machine-readable memory medium having a computer program, which is executable by a processor, including: a program code arrangement having program code for ascertaining a sequence of output signals, with a sequence of layers of a neural network, from a sequence of input signals, by performing the following: (paragraph 76, lines 1-5: “Training facility 102 may generate a model through training of machine learning engine 100 using training data 110… The model may have a convolutional neural network (CNN), which may have any suitable of convolution layers.”), the method comprising: 
supplying the input signals in each case to an input layer of the neural network (paragraph 75, line 3: “Identification facility 106 may apply input data 116 to a trained machine learning engine 100”); and 
supplying, at each point in time of a sequence of discrete points in time, the neural network in each case with a subsequent input signal of the sequence of input signals of the input signal supplied at the previous point in time (paragraph 69, lines 1-4: “iteratively querying a machine learning engine by inputting a sequence having a discrete representation, receiving an output from the machine learning engine that has a continuous representation, and discretizing the output before successively providing it as an input to the machine learning engine”).
Gifford fails to disclose further propagating, at the discrete time increments, a signal present on a plurality of layers in each case to a respective subsequent layer.
However, in an analogous art, Cheng discloses further propagating, at the discrete time increments, a signal present on a plurality of layers in each case to a respective subsequent layer (paragraph 90, lines 1-2: “At the ANN input layer 56, all the discrete signals enter the neural network in parallel. They go through a normalization function N …, individually”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system in Gifford by incorporating this feature taught in Cheng for the purpose of improving operational efficiency and lowering costs.
Regarding claims 16 and 28, Gifford discloses that the signals present on the plurality of layers are further propagated simultaneously at the discrete points in time, the signals present on the plurality of layers each being associated with one of the input signals of the sequence of input signals (paragraph 76, lines 1-4: “Training facility 102 may generate a model through training of machine learning engine 100 using training data 110. The model may relate discrete attributes … in positions … of a series of discrete attributes … to a level of a characteristic of a series of discrete attributes having a particular discrete attribute in a position.”).
Regarding claim 19, Gifford discloses that the neural network includes at least one recurrent layer (paragraph 143, line 5: “two convolutional layers with 64 convolutional kernels in one layer and 128 convolutional kernels in another layer”).
Regarding claim 20, Gifford discloses that at each of the discrete points in time, the computation tasks associated with different layers are associated with different processing units (paragraph 167, lines 3-4: “the program or programs stored thereon can be loaded onto one or more different computers or other processors to implement various aspects of the methods or processes described herein”).
Regarding claims 21 and 29, Gifford discloses that each input signal from the sequence of input signals has been ascertained with a sensor (paragraph 64, lines 7-8).

Claims 22-24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gifford et al. (US 2019/0065677) in view of Cheng (US 2014/0136455), and further in view of Ota et al. (US 2013/0184860).
Regarding claims 22-24 and 30, the combination of Gifford and Cheng fails to disclose that an actuator is controlled as a function of the sequence of output signals, wherein the actuator is a semiautonomous or autonomous robot and is an enabling system that is configured for enabling an activity of a device.
However, in an analogous art, Ota discloses that an actuator is controlled as a function of the sequence of output signals, wherein the actuator is a semiautonomous or autonomous robot and is an enabling system that is configured for enabling an activity of a device (paragraph 34, lines 1-2: “The manipulation planning block 154 receives the aforementioned inputs and generates output commands for the robot in the form of motion sequences that are provided to the actuators of the robot to control the robot to perform the desired tasks”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system in Gifford and Cheng by incorporating this feature taught in Ota for the purpose of improving the movements and grasp patterns of the robot.

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the recited combination of elements, including wherein at one of the discrete points in time, a signal that is present at a preceding and/or immediately preceding point in time is applied at the input of a layer that is expecting from a preceding layer a signal that is not yet present, as in claim 17.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646